Citation Nr: 9933294	
Decision Date: 11/26/99    Archive Date: 12/01/99

DOCKET NO.  94-07 458	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Entitlement to service connection for headaches, claimed 
as secondary to a service-connected chronic brain syndrome 
associated with brain trauma.

2.  Entitlement to an increased rating for postoperative 
residuals of a fracture and dislocation of the left shoulder, 
currently evaluated as 20 percent disabling.

3.  Entitlement to an increased (compensable) rating for a 
chronic brain syndrome associated with brain trauma.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel


INTRODUCTION

The veteran served on active duty from March 1961 to October 
1963.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Huntington, 
West Virginia, denying each of the issues in question.  In 
prior remands entered in July 1996 and November 1997, the 
Board remanded such issues to the RO for further development.  
Following the RO's most recent attempts to complete the 
requested actions, the case was again returned to the Board 
for further review.

The veteran's claim of entitlement to an increased 
(compensable) rating for chronic brain syndrome associated 
with brain trauma, are addressed in the REMAND appended to 
this decision.  The remand also addresses the issue of 
entitlement to service connection for a psychiatric disorder 
secondary to head traumas or aggravated by chronic brain 
syndrome or residuals of head trauma.  Manlincon v. West, 12 
Vet. App. 238 (1999).


FINDINGS OF FACT

1.  The veteran suffered a head injury in service.

2.  Competent medical evidence attributes current headaches, 
other than tension headaches, to an in-service head injury.

3.  The veteran's left (minor) shoulder disability is 
manifested by pain, atrophy of certain muscles, and 
degenerative joint disease, which is productive of limitation 
of motion of the left arm to 25 degrees from the side.


CONCLUSIONS OF LAW

1.  Resolving doubt in the veteran's favor, headaches other 
than tension headaches were incurred in service.  38 U.S.C.A. 
§ 1131 (West 1991).

2.  The schedular criteria for a 30 percent rating for a left 
shoulder disability have been met.  38 U.S.C.A. §§ 1155, 
5107(a) (West 1991); 38 C.F.R. §§ 4.1, 4.7, 4.10, 4.14, 4.40, 
4.45, 4.71a, Diagnostic Code 5201 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that he has a current headache disorder 
resulting from a head injury incurred in service.  The 
veteran also contends that a service-connected left shoulder 
disability has increased in severity.  As discussed below, 
each of these claims is well-grounded.  38 U.S.C.A. § 5107.

1.  Claim for service connection for headaches

Service medical records reflect that the veteran sustained a 
serious head injury with concussion and a period of 
unconsciousness in service.  Chronic brain syndrome, from 
which the veteran was found to have recovered well, was 
diagnosed.  

Post-service VA clinical records associated with the claims 
file, including VA examination reports dated from 1964 
through 1998, reflect occasional complaints of headache.  
Some examiners, including the examiner who conducted a March 
1997 VA neurologic examination, concluded that the veteran's 
headaches were tension headaches, and were unrelated to the 
veteran's chronic brain syndrome or residuals of head injury.  
The examiner who conducted a November 1996 psychiatric 
examination, however, concluded that the veteran did have 
headaches which were related to periods of rage and abnormal 
behavior which had intensified after a 1962 motorcycle 
accident with head injury.  This medical evidence established 
a well-grounded or plausible claim, since it establishes that 
the veteran continues to have headaches other than muscle 
tension headaches, and attributes such headaches to a head 
injury.  

The Board recognizes that the evidence of record as to the 
veteran's headaches is scant.  However, it appears that the 
veteran describes different types of headaches at different 
times, sometime describing frontal headaches, other time 
describing sharp pain or headaches associated with feelings 
of rage.  Some complaints of headache pain have been 
diagnosed as muscle tension headaches which are unrelated to 
the veteran's service-connected head injury.  However, the 
evidence of record does not establish that this diagnosis 
applies to all of the veteran's headache symptoms.  

The Board finds that the evidence as to whether the veteran 
has headaches which may be attributed to a head injury, other 
than muscle tension headaches which have been attributed to 
factors other than chronic brain syndrome or residuals of a 
head injury, is essentially in equipoise.  The Board finds, 
therefore, that the evidence warrants a determination that, 
if the veteran currently continues to have headaches other 
than muscle tension headaches, those headaches were incurred 
in service.  

2.  Claim for increased evaluation for left shoulder 
disability

By a rating decision issued in May 1964, the veteran was 
awarded service connection for residuals of fracture and 
dislocation of the left shoulder.  That evaluation has 
remained in effect to the present.  The veteran asserts that 
his left shoulder injury is more severely disabling than 
currently evaluated.  The mere allegation that a service-
connected disability has become more severe is sufficient to 
establish a well-grounded claim for an increased rating.  See 
Caffrey v. Brown, 6 Vet. App. 377, 381 (1994); Proscelle v. 
Derwinski, 2 Vet. App 629, 632 (1992). Accordingly, the Board 
finds that the veteran's claim for an increased rating is 
"well-grounded" within the meaning of 38 U.S.C.A. § 5107(a).

Once a claimant has presented a well-grounded claim, the VA 
has a duty to assist the claimant in developing facts which 
are pertinent to the claim.  38 U.S.C.A. § 5107(a).  The 
Board finds that all relevant facts have been properly 
developed, and that all evidence necessary for equitable 
resolution of the issue on appeal has been obtained, and the 
duty to assist the veteran has been met.  38 U.S.C.A. 
§ 5107(a).

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where an 
increase in an existing disability rating based on 
established entitlement to compensation is at issue, the 
present level of disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; 
otherwise, the lower evaluation will be assigned.  38 C.F.R. 
§ 4.7.

The service medical records show that the veteran injured his 
left shoulder in a motor vehicle injury during service.  A 
Medical Board report dated in August 1963 reflects that the 
veteran had arthritis due to direct trauma, left shoulder, 
secondary to an unreduced fracture and dislocation with 
subsequent arthroplasty.  

The summary of an August 1972 VA hospitalization reflects 
that the veteran suffered a fracture of the left humerus in a 
motor vehicle accident in May 1972.

The evidence of record establishes that the veteran is right 
handed.

The veteran underwent VA examination of the shoulder in 
December 1996.  Range of motion testing of the left shoulder 
revealed abduction to 60 degrees, with pain; internal 
rotation was to 30 degrees; and external rotation was to 30 
degrees with pain.  Radiologic examination disclosed a 
flattened humeral head with glenohumeral and 
acromioclavicular arthritis, and screws in place in the neck 
or the humerus from an osteotomy and in the humeral shaft 
from a fracture.  The examiner provided an opinion that it 
was possible that the 1972 accident had further decreased the 
veteran's motion in rotation.  

The veteran underwent another VA examination in August 1998.  
Examination of the left shoulder revealed a slight dip as 
compared to the right shoulder.  There was overt atrophy of 
the supraspinatus, infraspinatus, and deltoid muscles.  Range 
of motion testing of the left shoulder was as follows: 
abduction to 60 degrees; forward flexion to 60 to 70 degrees; 
internal rotation of 15 degrees; and external rotation to 15 
degrees.  There was a deficit of sensation in the left upper 
extremity as well as a deficit of strength.  The veteran 
complained of constant dull pain in the left shoulder, 
described as 4 to 5/10, radiating to the elbow and associated 
with constant stiffness. Radiologic examination of the left 
shoulder disclosed arthritis of the left shoulder joint, 
deformity of the humeral head, soft tissue calcification and 
extras bone in the subacromial bursa, osteoarthritis in the 
left acromioclavicular joint, and a 15 to 20 degree 
angulation of the upper and middle third of the left humerus.  
The examiner concluded that the veteran was unable to do any 
kind of activity of daily living with the shoulder as a 
result of pain.  The examiner concluded that it was 
"amazing" that the veteran had been able to continue to 
work in construction given the "very poor" functional range 
of motion of the left shoulder.

The veteran's left (minor) shoulder disability is currently 
evaluated as 20 percent disabling under 38 C.F.R. § 4.71(a), 
Diagnostic Code 5201(1999).  According to Diagnostic Code 
5201, a disability rating of 20 percent for a minor shoulder 
requires a showing of either limitation of the arm at 
shoulder level or, midway between the side and shoulder 
level.  The next higher rating of 30 percent, which is the 
highest rating available under Diagnostic Code 5201 for a 
minor shoulder disability, requires a showing of limitation 
of motion of the arm to 25 degrees from the side.

Other potentially applicable diagnostic codes warranting 
evaluations greater than 20 percent for the minor upper 
extremity joint are Diagnostic Code 5200, for ankylosis of 
scapulohumeral articulation, and Diagnostic Code 5202, for 
other impairment of the humerus.

The 1998 VA examination reflects that in both external and 
internal rotation the veteran's range of motion was limited 
to 15 degrees or less, although the veteran retains 60 
degrees or more of forward flexion.  As noted, the veteran 
has deficiencies in strength and sensation.  The Board finds 
that the veteran's shoulder disability as a whole, including 
restriction in internal and external rotation, approximate a 
disability picture consistent with a 30 percent evaluation 
under Diagnostic Code 5201.  As a 30 percent evaluation is 
the maximum schedular evaluation available under Diagnostic 
Code 5201, the Board will consider whether the veteran may be 
entitled to a higher evaluation under any other applicable 
regulation.

The Board has considered whether an evaluation in excess of 
30 percent is available under Diagnostic Code 5202.  However, 
it is not applicable because there is no medical evidence of 
non-union.  Likewise, Diagnostic Code 5200 is inapplicable 
because there is no evidence of ankylosis of the 
scapulohumeral articulation.

As to the possibility of a separate rating under Esteban v. 
Brown, 6 Vet. App. 259, 261 (1994), while there is medical 
evidence of decreased sensation, the function of the shoulder 
that is affected is motion (38 C.F.R. § 4.124a, Code 8510), 
which overlaps with C.F.R. § 4.71a, Code 5201.

This does not end the Board's inquiry, as the question 
remains whether there is additional limitation of function 
due to pain or other symptoms such to warrant a higher rating 
under 38 C.F.R. §§ 4.40 and 4.45.  The Board notes that 
Diagnostic Code 5201 does not subsume 38 C.F.R. §§ 4.40 and 
4.45, and that the rule against pyramiding set forth in 38 
C.F.R. § 4.14 does not forbid consideration of a higher 
rating based on a greater limitation of motion due to pain on 
use, including use during flare-ups.  Here, the examiner 
concluded that the atrophy of the left shoulder musculature 
and limitation of motion is due to disuse due to pain.  Thus, 
the examiner has, in essence, considered the effect of pain 
in the evaluation of the veteran's left shoulder motion.  The 
Board has considered the veteran's pain, and resulting 
functional loss, such as muscle atrophy due to pain, in 
assigning a 30 percent criteria when the veteran does not 
meet the specified criteria.

The examination clearly establishes that the veteran retains 
forward flexion to 60 degrees.  The evidence further 
establishes that the veteran has retained an "amazing" 
ability to continue many activities, including manual labor, 
despite this disability, although the examiner provides and 
opinion that the veteran's left shoulder disability, 
particularly arthritis and pain, will continue to progress.  
Thus, it is the Board's judgment that the disability picture 
that has been presented is consistent with a 30 percent 
rating under 38 C.F.R. § 4.71(a), Diagnostic Code 5201, which 
is the highest rating available under Diagnostic Code 5201 
for a minor shoulder disability.  In particular, the Board 
notes that the veteran retains forward flexion, which is an 
extremely important compensation of shoulder motion, to 60 
degrees, well in excess of the 15 degree limitation which is 
the criteria for a 30 percent evaluation for minor shoulder 
disability.  

The potential application of various provisions of Title 38 
of the Code of Federal Regulations (1998) have been 
considered whether or not they were raised by the veteran, 
including the provisions of 38 C.F.R. § 3.321(b)(1).  
Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991).  The 
Board finds that in this case, the disability picture is not 
yet so exceptional or unusual as to warrant a referral for an 
evaluation on an extraschedular basis, although the VA 
examiner suggests that additional disability may arise in the 
future.  In particular, as discussed above, the examiner 
notes the veteran's employment in construction.  The Board 
therefore finds that it is not required to remand this matter 
to the RO for the procedural actions outlined in 38 C.F.R. § 
3.321(b)(1).  See Bagwell v. Brown, 9 Vet. App. 337 (1996).



ORDER

Service connection for headaches, excluding muscle tension 
headaches, is granted, subject to laws and regulations 
governing effective dates of monetary awards. 

Entitlement to a rating of 30 percent for service-connected 
left shoulder disability is granted, subject to laws and 
regulations governing effective dates of monetary awards.  

REMAND

The veteran contends that the severity of disability due to 
service-connected chronic brain syndrome exceeds the severity 
represented by the current non-compensable evaluation, either 
as a direct result of symptoms due to chronic brain syndrome, 
or because chronic brain aggravates other disorders present.  
The Board notes that the examinations of record provide 
conflicting medical evidence as to the current severity of 
the veteran's service-connected chronic brain syndrome.  For 
example, the examiner who conducted psychiatric examination 
in March 1998 stated that the veteran had a psychotic 
disorder due, at least in part, to a head injury.  In 
contrast, the examiner who conducted a February 1999 VA 
examination concluded that the veteran did not have a 
psychotic disorder, and did not have any psychiatric disorder 
associated with or aggravated by organic brain syndrome or a 
head injury incurred in service.  Prior to final appellate 
review of the claim for a compensable evaluation for chronic 
brain syndrome, further factual development is required to 
reconcile the conflicting medical evidence.

As the veteran's representative notes, the veteran or other 
claimant, as a matter of law, the right to compliance with a 
remand order of the Board.  Stegall v. West, 11 Vet. App. 
268, 270-71 (1998).  By its remand in November 1997, the 
Board directed the RO to obtain the veteran's clinical 
records from August 1990 "to the present."  There are no 
clinical records dated later than 1993, other than VA 
examination reports, associated with the claims file.  

In particular, the Board notes, for example, that the 
examiner who conducted a psychiatric examination in February 
1999 notes, in that report, that "previous CAT scans and 
neuropsychological testing" post-service neuropsychological 
testing associated with the record before the Board, 
conducted in December 1993, was apparently interpreted by the 
examiner who conducted a December 1993 VA examination as 
reflecting that the veteran had a learning disability which 
was not present prior to the in-service motorcycle accident.  
It appears that additional reports and test results pertinent 
to the evaluation of the current severity of service-
connected chronic brain syndrome associated with brain trauma 
are included in the clinical records from 1990 to the present 
that are not yet associated with the claims file.  Compliance 
with the terms of the previous remand is required.  See 
Stegall, supra.  

The Board further notes that it does not appear that the RO 
has readjudicated the non-certified issue of entitlement to 
service connection for an aggravation of a behavioral 
disorder by the veteran's service-connected chronic brain 
syndrome.  Such had been requested by the Board in the fourth 
indented paragraph of the November 1997 remand.  As the 
veteran raised this issue in his April 1993 personal hearing 
at the RO, and voiced disagreement in his subsequent 
statement and statement file by his representative with the 
RO's failure to address this issue, the Board continues to 
remand this issue.  Manlincon v. West, 12 Vet. App. 238 
(1999).

On the basis of the foregoing, further development actions by 
the RO are deemed to be necessary.  Accordingly, this matter 
is again REMANDED to the RO for the completion of the 
following:

1.  The RO should ask the veteran to 
identify all non-VA providers who have 
provided treatment relevant to the issues 
remaining on appeal from August 1990 to 
the present.  The veteran should be asked 
to provide updated information as to what 
VA facilities he has been treated at, 
including from 1993 to the present.  The 
RO should obtain all identified VA and 
non-VA treatment records relevant to the 
issues remaining on appeal, including VA 
clinical records compiled at the 
Clarksburg (WV), Pittsburgh (PA), or 
other VA facilities, from August 1990 to 
the present for inclusion in the 
veteran's claims folder.  

2.  Thereafter, the veteran is to be 
afforded VA neurological, psychiatric, or 
other examinations as necessary to 
ascertain the nature and severity of the 
manifestations of chronic brain syndrome 
and to determine whether any disorder 
secondary to or aggravated by chronic 
brain syndrome or residuals of head 
trauma is present.  The veteran's claims 
folder in its entirety is to be furnished 
to the examiners prior to any evaluation 
of the veteran for use in the study of 
this case.  Such examinations are to 
include a review of the veteran's history 
and current complaints, as well as 
comprehensive clinical evaluations.  

Any indicated diagnostic studies, to 
include necessary psychological or 
neuropsychiatric examinations and 
testing, including any testing necessary 
if reports of testing conducted 
previously cannot be located, must also 
be accomplished.  

All established diagnoses are to be fully 
set forth.
The examiner(s) should provide 
professional opinion as to whether there 
are currently present any neurological 
residuals of the veteran's inservice head 
trauma, including description of the 
manifestations and severity of chronic 
brain syndrome, if present.  If a Global 
Assessment of Functioning Scale score is 
assigned, the examiner should specify the 
score which would represent disability 
due solely to chronic brain syndrome or 
residuals of head trauma incurred in 
service.  

3.  Upon completion of the foregoing 
actions, the RO should then readjudicate 
the claims at hand based on all of the 
evidence of record and all governing 
legal authority, in addition to those 
other non-certified issues raised as to 
the veteran's entitlement to service 
connection on a secondary basis for 
headaches and a behavioral disorder due 
to a service-connected chronic brain 
syndrome.  If any of the benefits sought 
are not granted, the veteran and his 
representative should be furnished a 
supplemental statement of the case as to 
any of the certified issues.  As for any 
of the non-certified issues denied by the 
RO, the veteran should be advised by the 
RO of the action taken and of his 
appellate rights.  Thereafter, the 
veteran and his representative should be 
afforded a reasonable period for a 
response to any notice of denial of the 
certified issues before the record is 
returned to the Board for further review.

The Board does not intimate any opinion as to the merits of 
the case, either favorable or unfavorable, at this time.  The 
veteran and his representative are free to submit additional 
evidence and argument in connection with his current appeal.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999). 




		
	TRESA M. SCHLECHT
	Acting Member, Board of Veterans' Appeals






